        Case 4:18-cv-00118-BMM Document 37 Filed 01/28/19 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

                                                      CV-18-118-GF-BMM
ROSEBUD SIOUX TRIBE, et al.,

                 Plaintiffs,

       vs.                                                   ORDER

UNITED STATES DEPARTMENT
OF STATE, et al.,

       vs.
and

TRANSCANADA CORP., et al.,

                Defendants-Intervenors.




      Before the Court is Defendants’ U.S. Department of State et al. Motion for

Stay (Doc. 36) of the February 4, 2019 deadline requiring Defendants to answer

Plaintiffs’ complaint. (Doc. 29).

      Federal Defendants seek to stay their answer deadline because funding for

the Department of Justice expired and appropriations to the Department have

lapsed. (Doc. 36 at 2). This lapse in appropriations has caused the Department of

Justice attorneys and other governmental employees related to this suit to work in




                                          1
        Case 4:18-cv-00118-BMM Document 37 Filed 01/28/19 Page 2 of 2



very limited circumstances. Id. Defendants seek a stay of the deadline until

Congress has restored appropriations to the Department. Id.

      Indeed, the Federal Government remains partially shutdown and continues

to impact negatively close to one million federal workers. To stay these

proceedings, however, due to the Federal Government’s failure to reopen and deny

the Plaintiffs the right to be heard in relation to these alleged harms would

contradict the interests of justice.

                                       ORDER

      Accordingly, IT IS ORDERED that Defendants’ Motion for Stay (Doc. 36)

is DENIED.

      DATED this 28th day of January, 2019.




                                          2
